Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 10, there is no basis for “a liquid-phase volume of the fluid is less than a total void space of the hydrophilic portion of the sheet-like porous element”. 
Following the instant disclosure, particularly page 8 of the instant specification (paragraph 0028 of the PG Pub No. 2020/0400383), the claim has been interpreted to mean:
--wherein a liquid-phase volume of the fluid is less than a total void space of the interior space of the housing.--



	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 17, in lines 3 of each, the term “substantially fills” is a relative term which renders the claim indefinite. The word “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the interior space would necessary constitute “substantially”. Absent a standard for determining, the metes and bounds of the limitation “substantially fills the interior space” is unclear as currently present.
For the purpose of this examination, the claims have been interpreted to mean, in line 3:
--a sheet-like porous element that fills the interior space;--,
--a porous element that fills the interior space,…--,
--a porous element that fills an interior space of the sealed housing,--,
Respectively.
Regarding claims 2 and 18, the claims read in lines 2 and 3 of each, the terms “the first portion” and “the second portion”, respectively. There is insufficient antecedent basis for these limitations in the claims. 
Regarding claim 10, based on the 112(a) rejection, above, the claim has been interpreted to mean:
--wherein a liquid-phase volume of the fluid is less than a total void space of the interior space of the housing.--

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claims 3 and 9 fail to further limit the subject matter of claim 1. Please refer to the rejection, below.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 10, the claim is rejected by virtue of its dependency on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2005/0183847).
Regarding claim 1, Wong discloses: 
a thermal device (fig. 26) comprising:
a sealed housing (100) that defines an interior space [par. 0036] maintained in a vacuum (It is noted, Wong is directed to a flat-plate heat pipe [see title], and heat pipes are sealed under vacuum as it is well known in the art);
a sheet-like porous element (203C plus 205 plus 302) that fills the interior space (fig. 26) (it is noted, elements 203C, 205 and 302 are made of porous wire-mesh, par. 0038, lines 4-6 and par. 0064);
a hydrophobic portion (302 plus 205) [par. 0064] (it is noted, again, elements 302 and 205 are both made of porous wire-mesh) of the sheet-like porous element (203C plus 205 plus 302) that extends from a first side of the sheet-like porous element (203C plus 205 plus 302) to a first depth across a thickness of the sheet-like porous element (203C plus 205 plus 302) (where portion 302 plus 205 contacts element 203C) (fig. 26);
Hydrophobic is: “tending not to dissolve in, mix with, or be wetted by water” and “not capable of uniting with or absorbing water”, therefore, the porous –wire mesh- portion –302 plus 205- of Wong is considered hydrophobic since the vapor condensed on the wire mesh portion -302 plus 205- is directed back to portion 203C to repeat the cycle. This is explained on par. 0038 with regard to the embodiment of figures 2-4, but applies to the embodiment of figure 26. The embodiment of figure 26 is an obvious variation of the embodiment of figures 2-4);
a hydrophilic portion (203C) of the sheet-like porous element (203C plus 205 plus 302) that extends from a second side of the sheet-like porous element (203C plus 205 plus 302) to the hydrophobic portion (302 plus 205) of the sheet-like porous element (203C plus 205 plus 302) (fig. 5); 
(it is noted, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, therefore, the porous –wire mesh- element –203- of Wong is considered hydrophilic) [par. 0038, lines 4-6];
and
a fluid (coolant) within a void space of the sheet-like porous element (203C plus 205 plus 302) [par. 0036, referring again to the embodiment of figures 2-4, but applies to all the embodiments of Wong].
Regarding claim 2, Wong discloses: 
a first portion of the fluid being contained in a vapor phase within a first portion of the sheet-like porous element (203C plus 205 plus 302), and 
a second portion of the fluid being contained in a liquid phase within a second portion of the sheet-like porous element (203C plus 205 plus 302).
[par. 0038, lines 6-26 explains the cycle of the fluid within the heat pipe, referring again to the embodiment of figures 2-4, but applies to all the embodiments of Wong].
Regarding claim 3, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does". Because Claim 3 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the hydrophobic portion and the hydrophilic portion of the sheet-like porous element enable thermal diodicity of the thermal device limitations, the invention as taught Wong is deemed fully capable of performing such function. Further, Wong causes vapor diffusion be opposite capillary liquid flow across the thickness of the sheet-like porous element (203C plus 205 
Regarding claim 9, Wong discloses: 
a thermal resistance of the device changes with ambient temperature change. 
It is noted, per MPEP 2112–III, it has been held that since the combination of references of the prior art comprises the composition being claimed (thermal device), then the prior art on record will meet the limitations of the claim, in which applicants claims a composition in terms of a function, property or characteristic, as is the case here.
Regarding claim 10, Wong discloses: 
a liquid-phase volume of the fluid being less than a total void space of the interior space of the housing (100) [par. 0036] (fig. 26). 
Regarding claim 11, Wong discloses: 
the sheet-like porous element (203C plus 205 plus 302) comprising a length, a width, and the thickness (fig. 26), wherein each of the length and the width are greater than the thickness (clearly seen in fig. 26).
Regarding claim 12, Wong discloses: 
an object (the object of figure 2) comprising:
a thermal device (fig. 26) (it is noted, figure 26 is one of the embodiments of the thermal device that can be used with the object of fig. 2) comprising a sealed housing (100) that defines an interior space (fig. 26);
a porous element (203C plus 205 plus 302) (it is noted, elements 203C, 205 and 302 are made of porous wire-mesh, par. 0038, lines 4-6 and par. 0064) that fills the interior space (fig. 26), 
the porous element (203C plus 205 plus 302) comprising a hydrophobic portion (302 plus 205) [par. 0064] (it is noted, again, elements 302 and 205 are both made of porous wire-mesh) and a hydrophilic portion (203C) (fig. 26), 
(it is noted, the Collins definition of Hydrophobic is: “tending not to dissolve in, mix with, or be wetted by water” and “not capable of uniting with or absorbing water”, therefore, the porous –wire mesh- portion –302 plus 205- of Wong is considered hydrophobic since the vapor condensed on the wire mesh 
(it is also noted, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, therefore, the porous –wire mesh- element –203- of Wong is considered hydrophilic) [par. 0038, lines 4-6];
wherein the hydrophobic portion (302 plus 205) extends a distance from a first side of the porous element (203C plus 205 plus 302) towards a second side of the porous element (203C plus 205 plus 302) (fig. 26), and 
the hydrophilic portion (203C) extends from the second side to the hydrophobic portion (302 plus 205) (fig. 26); and
a fluid (coolant) within the interior space [par. 0036, referring to the embodiment of figures 2-4, but applies to all the embodiments of Wong].
Regarding claim 13, the recitation “the object being a wearable object,” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the object taught by Wong can be used in (or adapted to be) a wearable object.
Regarding claim 15, Wong discloses: 
the object being a heat-producing electrical device [Abs. line 1]. 
Regarding claim 17, Wong discloses: 
a system (fig. 26) comprising:
a sealed housing (100) (fig. 26); 
a porous element (203C plus 205 plus 302) (it is noted, elements 203C, 205 and 302 are made of porous wire-mesh, par. 0038, lines 4-6 and par. 0064) that fills an interior space of the sealed housing (100) (fig. 26), the porous element comprising:

a hydrophilic portion (203C) that extends from the second side of the porous element (203C plus 205 plus 302) to the hydrophobic portion (302 plus 205) of the porous element (203C plus 205 plus 302); and
a fluid (coolant) within a void space of the porous element (203C plus 205 plus 302) [par. 0036, referring again to the embodiment of figures 2-4, but applies to all the embodiments of Wong].
Regarding claim 18, Wong discloses: 
a first portion of the fluid being contained in a vapor phase within the first portion of the porous element, and 
a second portion of the fluid is contained in a liquid phase within the second portion of the porous element. 
[par. 0038, lines 6-26 explains the cycle of the fluid within the heat pipe, referring again to the embodiment of figures 2-4, but applies to all the embodiments of Wong].
Regarding claim 19, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does". Because Claim 19 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the hydrophobic portion and the hydrophilic portion of the sheet-like porous element enable thermal diodicity of the thermal device limitations, the invention as taught Wong is deemed fully capable of performing such function. Further, Wong causes vapor diffusion be opposite capillary liquid flow across the thickness of the sheet-like porous element (203C plus 205 plus 302) [par. 0038, lines 6-26 explains the cycle of the fluid within the heat pipe, referring again to the embodiment of figures 2-4, but applies to all the embodiments of Wong].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Qiu et al. (US 2014/0247557, herein “Qiu”).
Regarding claims 4-5, Although Wong discloses the hydrophobic portion (302 plus 205) having the ability to repel the working fluid, 
Wong does not explicitly disclose: 
the hydrophobic portion of the sheet-like porous element comprising a hydrophobic coating. 
However, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic through coatings, treatment or by the choice of material and it is also known that hydrophobic coating is used to increase fluid repellency of mesh surfaces to enhance condensation and a more effective operation under high heat flux conditions. Further, the use of polytetrafluoroethylene (PTFE) to make liquid-repelling structures on heat pipes or vapor chambers is known in the art. Qiu, for instance, also directed to a thermal device (17) (fig. 1) for controlling heat transfer in an electronic device [par. 0002], teaches hydrophobic structures made of polytetrafluoroethylene (PTFE) [par. 0018], for the purpose of obtaining a desired heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Wong the teachings of Qiu to have the hydrophobic portion of the sheet-like porous element comprising polytetrafluoroethylene (PTFE), in order to optimize a desired heat transfer. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 20, Although Wong discloses the hydrophobic portion (302 plus 205) having the ability to repel the working fluid (see rejection of claim 1), 
Wong does not explicitly disclose: 
the hydrophobic portion of the sheet-like porous element comprising a hydrophobic coating. 
However, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic through coatings, treatment or by the choice of material, and it is also known that hydrophobic coating (and other physical treatments) is used to increase fluid Qiu, for instance, also directed to a thermal device (17) (fig. 1) for controlling heat transfer in an electronic device [par. 0002], teaches hydrophobic structures made of polytetrafluoroethylene (PTFE) [par. 0018], for the purpose of obtaining a desired heat transfer.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Wong the teachings of Qiu to have the hydrophobic portion of the sheet-like porous element comprising a coating of polytetrafluoroethylene (PTFE), in order to optimize a desired heat transfer. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Chen (US 2006/0151153).
Regarding claim 6, Although Wong discloses the hydrophilic portion (203C) having the ability to attract the working fluid (see rejection of claim 1), 
Wong does not explicitly disclose: 
the hydrophilic portion of the sheet-like porous element comprising a hydrophilic coating. 
However, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydrophilic coating is used to help boost capillary pumping and evaporation performance of mesh surfaces and a more effective operation under high heat flux conditions.
Chen for instance, also directed to thermal devices for controlling heat transfer on electronic equipment [par. 0002 and 0003] including a heat pipe comprising a housing and wick, teaches a hydrophilic coating being formed on the wick so that the capillarity of the wick is enhanced [Abstract].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Wong the teachings of Chen to have the hydrophilic portion of the sheet-like porous element comprising a hydrophilic coating in order to optimize capillary pumping and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Uesegi et al. (US 2012/0080171, herein “Uesugi”).
Regarding claim 7, Wong does not disclose: 
at least one portion of the sheet-like porous element comprising a self-assembled monolayer (SAM) coating. 
However, it is old and known in the art of heat pipes and vapor chambers the use of self-assembled monolayers (SAM) for the purpose of increasing the performance of the heat pipes by making the surfaces hydrophilic, hydrophobic, biocompatible, or the like, as taught by Uesugi [par. 0040].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Wong the teachings of Uesugi to have at least one portion of the sheet-like porous element comprising a self-assembled monolayer (SAM) coating in order to optimize the performance of the heat pipe. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Kare al. (US 2014/0174086, herein “Kare”).
Regarding claim 8, as explained above regarding for instance claims 4-6, it is old and known in the art that wicks or sheet-like porous elements in heat pipes or vapor chambers can be made hydrophobic or hydrophilic through coatings, treatment or by the choice of material, and it is also known that hydro
Kare, for instance, teaches that heat pipes and capillary structures may be constructed in a wide variety of forms and of a wide variety of materials, depending upon the application and operating conditions, the working fluid, desired pore/feature size, etc. Kare also teaches that capillary structures may comprise powdered metal, sintered metal, metal foam, metal fiber or particles, fiberglass, grooves/slots, a screen or mesh, a nano-structure, a grain structure, zeolites (or other compound or molecular form providing a small-scale porous structure), etc. and also teaches that the capillary nano-imprint/printing, 3-D printing, MEMS, NEMS, micro-crystal formation, or other micro- or nano-fabrication techniques that allow for the creation of submicron- and nano-sized pores or features for a capillary structure that is capable of developing a higher surface tension/capillary forces improving wettability. [par. 0087].
Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007). In this instance, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to use a nano-fabrication technique for the sheet-like porous element, as taught by Kare, to allow for the creation of nano-structures in the capillary structure to obtain the predictable result of developing a higher surface tension/capillary forces, improving wettability of the structure.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Parro (US 4,333,517).
Regarding claim 14, as applied to claim 12, Wong discloses the invention as claimed, except for the fact that Wong’s object is a heat-producing electrical device [abs. line 1], and not a house or a building.
Buildings comprising thermal devices integrated into substrates for the purpose of optimizing heat transfer, are known in the art.
Parro, for instance, discloses an object being a building [col. 4, lines 8-9] comprising a substrate (10) and a thermal device (20 plus 22) integrated into the substrate (10) [col. 4, lines 7-19], the thermal device (20 plus 22) including a sealed housing [col. 4, lines 22-24] that defines an interior space, in order to improved heat exchange within a room (12) of the building.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply incorporate the thermal device of Wong .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Cosley et al. (US 7,505,269, herein “Cosley”).
Regarding claim 16, as applied to claim 12, Wong discloses the invention as claimed, except for the fact that Wong’s object is a heat-producing electrical device [abs. line 1], and not a thermal storage unit.
Thermal storage units comprising thermal devices integrated into substrates for the purpose of optimizing heat transfer, are known in the art.
Cosley, for instance, discloses an object being a thermal storage unit (10) comprising a substrate (18) and a thermal device (heat pipe -38-) integrated into the substrate (18) (fig. 2), the thermal device (38) including a sealed (inherent to the heat pipe) housing that defines an interior space maintained in a vacuum (inherent to the heat pipe), in order to optimize heat transfer from phase change material (44) to condenser (50).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to simply substitute one known element for another to obtain predictable results.  See MPEP-2143 (I) (B). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to simply incorporate the thermal device of Wong into the substrate of Cosley, by simply substitute one thermal device for the other to obtain the predictable result of optimizing heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763